Title: James Madison to Marquis de Lafayette, 15 June 1829
From: Madison, James
To: Lafayette


                        
                            
                                My dear friend
                            
                            
                                
                                    Montpellier
                                
                                  June 15. 1829.
                            
                        
                        
                        Your letter of Jany. 28 came duly to hand. The answer to it has been procrastinated to this late day by
                            circumstances which you will gather from it.
                        I am glad to learn that the regenerating spirit continues to work well in your public councils, as well as in
                            the popular mind; and elsewhere as well as in France. It is equally strange & shameful, that England with her
                            boasted freedom, instead of taking the lead in the glorious cause, should frown upon it, as she has done; and should aim,
                            as she now does, to baffle the more generous policy of France in behalf of the Greeks. The contest will increase the
                            lustre reflected on her Rival.
                        On the receipt of your letter I communicated to Mr. Jefferson Randolph the contents of the paragraph which
                            had reference to him; asking from him at the same time such information as would assist my answer to you. His intense
                            occupations of several sorts, and particularly the constant attention required to the Edition of his Grandfathers
                            Writings, may explain the delay in hearing from him. I understand also that he has himself written to you on that subject,
                            and with a view to a French Edition. I am not able to say what will be the success of the publication here. The prospect
                            is in some respects encouraging, but I fear much short of the desideratum for balancing the Monticello affairs. Much of
                            the land estate indeed, is still unsold; but such is the extreme depreciation of that species of property, and the
                            unexampled defect of purchasers, that a very restricted reliance can be placed on that recourse. Mrs. Randolph with her
                            family will soon remove to the City of Washington; uniting in an establishment there, with Mr. Trist who married one of
                            her daughters, & has a place in the Department of State yielding him about $1400 per annum. This with the interest
                            $1200 from the S. Carolina and Louisiana donations, will it is understood, be the sole dependence, scanty as it is.
                        It has been generally known that Mr. Le Vasseur has prepared an account of your visit to the U. States, and
                            that a translation is in the Press at Phila. Of its progress I am uninformed. I am aware of the delicacy of your
                            situation; but take for granted that the Author will himself have guarded it against the danger of indelicate
                            suppositions of any sort.
                        I shall commit this to my friend Mr. Rives, for whom it will serve as an introduction, should it not be
                            rendered superfluous, by your personal recollections. He goes to France as the diplomatic Representative of the U S, after
                            having distinguished himself as a Legislative one at home. He possesses excellent talents, with amiable dispositions; and
                            is worthy of the kindnesses you love to bestow where they are due. I refer to him for the full information which may be
                            acceptable to you, on many subjects public & individual. Being, of course, in the confidence of the present
                            administration, he may know more, than may be generally known, of the Cabinet policy on subjects not under the seal of
                            secrecy.
                        I have been for some time past in bad health; for a few days quite ill: I am now considerably advanced in a
                            recovery. I hope you continue to enjoy the full advantage of your fine Constitution, and that you will live to witness an
                            irreversible triumph every where of the cause to which you have ever been devoted.
                        With my best regards to your estimable son, & best wishes for the domestic circle of which you are
                            the Center, I renew the assurance of my constant & affecte. attachment
                        
                        
                        
                            
                                James Madison
                            
                        
                    Mrs Madison offers her respectful and affectinate salutations to General La Fayette and begs to present to
                            him her friend and neighbour, Mrs Rives, whom he will find a very charming woman, and who desires much to have the
                            pleasure of knowing one to whom we are all so lastingly attached.